UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22436 EntrepreneurShares Series Trust (Exact name of registrant as specified in charter) 40 Grove Street Wellesley Square, MA 02482 (Address of principal executive offices) (Zip code) Dr. Joel M. Shulman 40 Grove Street Wellesley Square, MA 02482 (Name and address of agent for service) 800-287-9469 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. EntrepreneurShares Global Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 92.01% Administrative and Support Services - 3.09% Expedia, Inc. $ Flight Centre Ltd. (b) The Geo Group, Inc. (a) Liquidity Services, Inc. (a) Mantech International Corp. Portfolio Recovery Associates, Inc. (a) Advertising Agencies - 0.90% JCDecaux SA (a)(b) Air Transportation - 0.28% SkyWest, Inc. Ambulatory Health Care Services - 4.36% BioMerieux SA (b) China Shineway Pharmaceutical Group Ltd. (b) Cochlear Ltd. (b) Coloplast A/S (b) Galapagos NV (a)(b) LHC Group, Inc. (a) Mednax, Inc. (a) Amusement, Gambling, and Recreation Industries - 0.98% Las Vegas Sands Corp. (a) Wynn Resorts Ltd. Apparel Manufacturing - 1.92% Guess?, Inc. Ports Design Ltd. (b) Under Armour, Inc. (a) Zumiez, Inc. (a) Building Material and Garden Equipment and Supplies Dealers - 2.30% DMCI Holdings, Inc. (b) SM Investments Corp. (b) Titan Machinery, Inc. (a) Chemical Manufacturing - 8.37% Alexion Pharmaceuticals, Inc. (a) Cephalon, Inc. (a) Immunomedics, Inc. (a) Inter Parfums, Inc. (b) Jazz Pharmaceuticals, Inc. (a) LSB Industries, Inc. (a) MAP Pharmaceuticals, Inc. (a) Medicis Pharmaceutical Corp. Meridian Bioscience, Inc. Optimer Pharmaceuticals, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Rigel Pharmaceuticals, Inc. (a) Seattle Genetics, Inc. (a) Theravance, Inc. (a) United Therapeutics Corp. (a) Clothing and Clothing Accessories Stores - 2.16% Blue Nile, Inc. (a) The Finish Line, Inc. LVMH Moet Hennessy Louis Vuitton SA (b) The Men's Wearhouse, Inc. Computer and Electronic Product Manufacturing - 7.40% Cabot Microelectronics Corp. (a)(b) CSR PLC - ADR (a) Cypress Semiconductor Corp. Illumina, Inc. (a) IPG Photonics Corp. (a) Ituran Location and Control Ltd. (b) IXYS Corp. (a)(b) Microchip Technology, Inc. Mindray Medical International Ltd. - ADR Monolithic Power Systems, Inc. (a)(b) National Instruments Corp. Nidec Corp. (b) Omnivision Technologies, Inc. (a)(b) Parrot SA (a)(b) STEC, Inc. (a) Stratasys, Inc. (a) Credit Intermediation and Related Activities - 1.75% Capital One Financial Corp. Credit Acceptance Corp. (a) Hercules Technology Growth Capital, Inc. Data Processing, Hosting and Related Services - 2.17% Acme Packet, Inc. (a) CoStar Group, Inc. (a) ExlService Holdings, Inc. (a) Riverbed Technology, Inc. (a)(b) Educational Services - 1.47% Bridgepoint Education, Inc. (a) K12, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing - 2.30% Alpha & Omega Semiconductor Ltd. (a) iRobot Corp. (a) Taser International, Inc. (a) Fabricated Metal Product Manufacturing - 0.37% BE Aerospace, Inc. (a) Food Manufacturing - 4.48% Charoen Pokphand Foods PCL (b) Golden Agri-Resources Ltd. (b) The Hain Celestial Group, Inc. (a) J&J Snack Foods Corp. MHP SA - ADR (a) Wilmar International Ltd. (b) Food Services and Drinking Places - 2.98% Chipotle Mexican Grill, Inc. (a) Panera Bread Co. (a) Papa John's International, Inc. (a) Starbucks Corp. Texas Roadhouse, Inc. Hospitals - 0.36% IPC The Hospitalist Co., Inc. (a) Insurance Carriers and Related Activities - 1.74% Meadowbrook Insurance Group, Inc. Mercury General Corp. Molina Healthcare, Inc. (a) National Interstate Corp. The Navigators Group, Inc. (a) Machinery Manufacturing - 2.45% Fabrinet (a) II-VI, Inc. (a)(b) Miscellaneous Manufacturing - 1.52% ICU Medical, Inc. (a) Intuitive Surgical, Inc. (a) Jakks Pacific, Inc. (a) Motion Picture and Sound Recording Industries - 0.43% Netflix, Inc. (a) Motor Vehicle and Parts Dealers - 0.44% Sonic Automotive, Inc. Nonstore Retailers - 2.32% Alibaba.com Ltd. (b) eBay, Inc. (a)(b) Sohu.com, Inc. (a)(b) Oil and Gas Extraction - 0.37% Contango Oil & Gas Company (a) Other Information Services - 1.11% Google, Inc. (a) Travelzoo, Inc. (a) Personal and Laundry Services - 1.39% Natura Cosmeticos SA (b) Service Corp International XO Group, Inc. (a) Pipeline Transportation - 0.91% Copano Energy LLC Primary Metal Manufacturing - 3.58% Antofagasta PLC (b) Eurasian Natural Resources Corp. PLC (b) Indorama Ventures PCL (b) MMX Mineracao e Metalicos SA (a)(b) Novolipetsk Steel OJSC (a) Steel Dynamics, Inc. Professional, Scientific, and Technical Services - 9.64% comScore, Inc. (a) Fundtech Ltd. (b) Netscout Systems, Inc. (a) Parexel International Corp. (a)(b) Park24 Co. Ltd. (b) Seek Ltd. (b) Solera Holdings, Inc. (b) Sourcefire, Inc. (a) SYKES Enterprises, Inc. (a) Synchronoss Technologies, Inc. (a) Syntel, Inc. VeriSign, Inc. (b) Virtusa Corp. (a) VistaPrint NV (a)(b) Vocus, Inc. (a)(b) Publishing Industries (except Internet) - 3.24% Concur Technologies, Inc. (a) Opnet Technologies, Inc. Renaissance Learning, Inc. RightNow Technologies, Inc. (a) SuccessFactors, Inc. (a) Synopsys, Inc. (a)(b) Ultimate Software Group, Inc. (a) Real Estate - 3.65% Africa Israel Investment Ltd. (a)(b) Direcional Engenharia SA (b) E-House (China) Holdings Ltd. - ADR Hopewell Holdings Ltd. (b) MRV Engenharia e Participacoes SA (b) Retail Trade - 3.44% Inditex SA (b) MercadoLibre, Inc. (b) SuperGroup PLC (a)(b) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.65% The Charles Schwab Corp. Cohen & Steers, Inc. Evercore Partners, Inc. (b) Federated Investors, Inc. Lundbergforetagen AB (b) Morningstar, Inc. Partners Group Holding SA (b) Westwood Holdings Group, Inc. Specialty Retail - 1.19% Chow Sang Sang Holdings International Ltd. (b) Support Activities for Mining - 0.67% W&T Offshore, Inc. Telecommunications - 0.72% Oplink Communications, Inc. (a)(b) QSC AG (a)(b) Transportation Equipment Manufacturing - 0.45% Tesla Motors, Inc. (a) Utilities - 0.45% ITC Holdings Corp. Waste Management and Remediation Services - 0.60% Clean Harbors, Inc. (a) Water Transportation - 0.41% Hornbeck Offshore Services, Inc. (a) TOTAL COMMON STOCKS (Cost $14,707,939) CLOSED-ENDED MUTUAL FUNDS - 0.57% Funds, Trusts, and Other Financial Vehicles - 0.57% Ares Capital Corp. PennantPark Investment Corp. TOTAL CLOSED-ENDED MUTUAL FUNDS (Cost $99,001) REAL ESTATE INVESTMENT TRUSTS (REITs) - 1.81% Funds, Trusts, and Other Financial Vehicles - 0.24% Healthcare Realty Trust, Inc. Real Estate - 1.57% DuPont Fabros Technology, Inc. Equity Residential Medical Properties Trust, Inc. ProLogis, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $296,805) SHORT TERM INVESTMENTS - 9.18% Money Market Funds - 9.18% Fidelity Institutional Money Market Funds - Government Portfolio First American Government Obligations Fund First American Treasury Obligations Fund TOTAL SHORT TERM INVESTMENTS (Cost $1,282,719) Total Investments(Cost $16,386,464) - 103.57% Liabilities in Excess of Other Assets - (3.57)% ) TOTAL NET ASSETS - 100.00% $ ADR - American Depository Receipt (a) Non-income producing security. (b) Foreign The accompanying footnotes are an integral part of the Statement of Investments. Fair Valuation Pricing Inputs The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy are as follow: Level 1 - Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; Level 2 - Significant inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; Level 3 - Significant inputs that are unobservable. Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk.Inputs may include price information, volatility statistics, specific and broad credit data, liquidity statistics, and other factors.A financial instrument's level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.However, the determination of what constitutes "observable" requires significant judgment by the Fund.The Fund considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market.The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Fund's perceived risk Investments whose values are based on quoted market prices in active markets, and are therefore classified within Level 1, include active listed equities and real estate investment trusts, closed-ended mutual funds, and certain money market securities.Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within Level 2.Investments classified within Level 3 have significant unobservable inputs, as they trade infrequently or not at all.The table below is a summary of inputs used to value the Fund's investments as of September 30, 2011. Investments at Value Total Level 1 Level 2 Level 3 Total Common Stock* $ $ $
